Citation Nr: 0737127	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1968 to January 1970; he had one year and 14 days of 
additional, unverified service.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  An appointment 
of National Service Organization as representative 
acknowledged by the RO in October 2007 reflects that the 
veteran is no longer represented by the National Association 
of County Veterans Services Officers, but has elected the 
American Legion as his representative.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part. 


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in July 2005, he requested a Travel Board 
hearing.  By letter in August 2007, the Newark RO notified 
the veteran that he was scheduled for a September 11, 2007 
Travel Board hearing.  He failed to report for that scheduled 
hearing.

A statement from the veteran received on September 25, 2007, 
indicates that he had moved to Florida and therefore wished 
to reschedule his requested hearing to be held at the St. 
Petersburg, Florida RO.  To accord the veteran due process, 
his file should be transferred to his local RO and he should 
be scheduled for an appropriate Board hearing.  See 38 
U.S.C.A. § 7107(b) and 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran's claims file should be 
transferred to the jurisdiction of the 
St. Petersburg Florida RO, and 
arrangements should be made for him to be 
scheduled for a Travel Board hearing at 
that RO (in Florida) in accordance with 
the docket number of his appeal.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

